Citation Nr: 1531613	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-06 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for aortic stenosis.

2.  Entitlement to service connection for a liver disorder, to include hepatitis C.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Appellant served on active duty from October 1975 to December 1975. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2015, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The aortic valve disease existed prior to service and was asymptomatic at entry into service.  

2.  The preexisting aortic stenosis did not increase in severity beyond a normal progression during service.

3.  A liver disorder to include hepatitis C was not manifest during service and is not attributable to service.


CONCLUSIONS OF LAW

1.  Aortic stenosis clearly and unmistakably preexisted service and was not aggravated by service; the presumption of soundness at entry is rebutted.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).

2.  A liver disorder to include hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in June 2011, to the Appellant.  This letter explained the evidence needed to substantiate the claims for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Appellant's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. No examinations or nexus opinions are required regarding the claim for service connection of heart disease and a liver disability to include hepatitis C.  In regard to liver disease and hepatitis the evidence demonstrates no related injury, disease, or event during service; therefore, no examination or nexus opinion is required, and any opinion would be speculative.  In regard to heart disability, the evidence, reflecting preservice diagnostics and in-service opinions are adequate.    For these reasons, a remand to provide the Appellant with a medical examination and/or obtain a medical opinion is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

Nevertheless, the Board also observes that the undersigned VLJ, at the Appellant's March 2015 hearing, clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Appellant's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As certain cardiovascular and liver diseases are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Appellant had service from October 14, 1975 to December 3, 1975.

Aortic Stenosis

Service treatment records indicate that, at entrance into service, the Appellant reported that he was unsure whether he had experienced rheumatic or scarlet fever, as well as swollen or painful joints; he denied experiencing chest pain, heart trouble, high or low blood pressure, and heart palpitations.  The clinical evaluation disclosed that the heart and vascular system were normal.

Service treatment records indicate that, in October 1975, the Appellant complained of chest pain on exertion, while running.  The examining provider noted that evaluation and history revealed that the Appellant had congenital heart disease, namely aortic stenosis, as documented by history and cardiac catheterization (prior to service).  Documents related to Medical Board proceedings indicate that the Appellant failed to report his heart disease at his entrance examination, but that a call to his treating providers at Bryn Mawr Hospital revealed that the Appellant underwent cardiac catheterization at age 13, due to aortic valve disease, and that he was followed by pediatric cardiologists.  The providers Bryn Mawr Hospital also indicated that the Appellant had restrictions on physical activities due to his aortic valve disease.  The Medical Board documents reflect that the Appellant was found to be unfit for induction, due to congenital heart disease, and which was not incurred or aggravated by active duty.  The approximate date of onset was birth.

The Appellant testified before the undersigned VLJ in March 2015 that he had a heart murmur related to childhood rheumatic fever.  According to the Appellant, he was admitted to a hospital while on active duty, and the treating providers found the heart murmur; the Appellant stated that he was told that his heart murmur had worsened and that he was unfit for service as a result.   He stated that his heart murmur worsened over the years and that treating physicians during his brief period of active duty found that it had worsened, such that years after his active duty, it required surgical intervention.  He testified that the heart murmur was discovered when a supervisor told him he "looked yellow" and told him that he should seek treatment.

The Board acknowledges that the Appellant's aortic stenosis was not noted at his examination upon entrance to service. Because the heart impairment was not noted at entry, he is entitled to a presumption of soundness.  However, the presumption of soundness may be rebutted   The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. 38 U.S.C. § 1153.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir.2004)

Here, each element of the presumption of soundness is rebutted by clear and unmistakable evidence.

As previously noted, the Medical Board proceedings showed that providers at Bryn Mawr Hospital disclosed to the military treating providers that the Appellant underwent a cardiac catheterization at age 13 related to aortic valve disease.  The providers at Bryn Mawr Hospital also reported that the Appellant also had been followed by pediatric cardiologists and had his activity restricted.  The service report determined that the approximate date of onset was birth.  The results found at Bryn Mawr hospital, prior to service, clearly and unmistakably establish, through diagnostic testing, that aortic stenosis preexisted service.  Here, the private medical evidence establishes that aortic stenosis had been identified by cardiac catheterization at age 13.  Thus, the evidence is clear and unmistakable. 

Thus, the remaining issue is whether VA established by clear and unmistakable evidence that the Appellant's aortic stenosis did not increase in severity during service or that any increase was due to the natural progress of the disease.  Wagner.


In this case, there is clear and unmistakable evidence that the aortic stenosis was not aggravated by service.  The Board finds that there is no competent or reliable evidence that the aortic stenosis increased in severity during service.  The Medical Board proceedings indicate that the aortic stenosis existed prior to service.  According to the proceedings, it originated at birth, and was not caused or aggravated by his active duty.  Here, that in-service opinion was justified.  During service he voiced complaints.  However, the preservice records established that he had been placed on physical activity restriction since at least his cardiac catheterization at age 13.  To the contrary, the Medical Board proceedings describe the aortic stenosis, as an ongoing condition, which was discovered upon the Appellant's complaints of exertional chest pain.  In short, the contemporaneous records establish that there had been no aggravation.  The evidence establishes that he experienced continuing manifestations of the preservice disability rather than an increase in severity.  

Everything in the Medical Board proceedings demonstrates that the aortic stenosis had not been aggravated.   

As indicated earlier, the Appellant is competent to report that he experienced aortic stenosis during and since his period of active duty.  However, to the extent that there is argument regarding an increase in severity or aggravation of aortic stenosis during active duty, the medical evidence, particularly the Medical Board proceeding reports, demonstrates that the Appellant merely experienced a manifestation of symptomatology during active duty and the Appellant's aortic stenosis, was not incurred or aggravated by active duty.  This medical evidence is more probative and credible than rather generic statements on the part of the Appellant.  The service treatment records constitute clear and unmistakable evidence that there was no aggravation. 

To the extent that he now reports that he was told that there was aggravation, such post-service comments, made in support of a claim for monetary benefits, are inconsistent with the more probative evidence of record, and are not credible.  See Pond v. West, 12 Vet. App. 341 (1999).  

Thus, there is clear and unmistakable evidence that the Appellant's aortic stenosis preexisted service and was not aggravated by service.  

Hepatitis C

Service treatment records indicate that the Appellant denied experiencing jaundice and/or hepatitis at his September 1975 entrance examination, as well as the November 1975 separation examination.  Clinical examinations of the eyes, skin, abdomen, endocrine system, and genitourinary system, as well as laboratory results, were normal at separation.  The abdomen was soft without organomegaly.

At the March 2015 Board hearing before the undersigned, the Appellant testified that he was treated for a liver problem, including yellow jaundice in service, and that the jaundice became hepatitis C, which led to cirrhosis of the liver.  According to the Appellant, an officer told him that he looked yellow and sent him to the hospital for treatment of jaundice.  He testified that he was diagnosed with hepatitis C in approximately 2005.

Private treatment records from Brandywine Hospital reflect that the Appellant has been diagnosed with hepatitis C.  Additional records from Chester County Hospital reflect that the Appellant has a history of probable cirrhosis of the liver.

VBA training materials have indicated that there are particular risk factors for hepatitis C, including direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987), occupational exposure to the hepatitis C virus in the health care setting through accidental needle sticks, during the course of duties as a military corpsman, a medical worker, or as a consequence of being a combat Veteran, transfusion of blood products before 1992, and injection drug use, IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades, or through jet injectors. See VBA (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004; VBA All Station Letter 211B (98-110) November 30, 1998; VBA Training Letter 211A (01-02) April 17, 2001 VBA Fast Letter 04-13, June 29, 2004.

The Board observes that the Appellant claims that his hepatitis C is due to active duty.  As previously indicated, the Appellant asserts that he was treated for jaundice during active duty, which led to hepatitis C.  The Appellant has not alleged, and the evidence of record does not demonstrate, that the Appellant had any risk factors for hepatitis C in service.  In this case, the Appellant's claim must be denied because his probable liver disease, hepatitis C, is not due to a disease, event, or injury in service, including jaundice in service.   See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Board acknowledges that the Appellant is competent to report his experiences on active duty, but these statements must be weighed against the other evidence of record.  Regarding the Appellant's allegations that he was treated for jaundice during active duty, which caused his hepatitis C, the Appellant is not credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

There is no probative evidence that the Appellant's liver disease, or hepatitis C, is related to his period of active duty.  To the contrary, as previously noted, the Appellant's service treatment records do not reflect any treatment for or diagnoses related to hepatitis C.  The Appellant expressly denied jaundice and/or hepatitis at his entrance and separation examinations; he also did not report any risk factors during active duty.  Of note, the Appellant did not associate his liver disease, or hepatitis C, diagnosed in 2005, with his active duty until he filed his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  As such, the Board finds that the Appellant's report of on-going problems to be inconsistent with the record and not credible.  

Here, there is positive and negative evidence.  The Board is presented with the lay pleadings to the effect that the Appellant had jaundice while on active duty.  However, when examined during service, the Appellant's abdomen was soft and without organomegaly.  On October 31, 1975, he specifically denied a history of jaundice and hepatitis.  The skin, eyes, and abdomen were normal at separation.  The Board finds that neither cirrhosis of the liver, nor hepatitis C, was noted during service.  Furthermore, the Appellant did not have characteristic manifestations of the disease process during service.  See 38 C.F.R. § 3.303(b).  His report of jaundice in service is inconsistent with the normal in-service findings and is not credible.

The Board acknowledges that cirrhosis of the liver is a chronic disease, and a presumptive disease for purposes of service connection.  However, the Appellant did not have 90 days of active duty.  Thus, the presumption is not applicable.

In sum, a liver disease, or hepatitis C, was not manifest during service.  Rather, there was a remote post-service onset.  There is no credible evidence linking the liver disease or hepatitis C to an in-service disease, event, or injury.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hepatitis C.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for aortic stenosis is denied.

Service connection for a liver disorder, to include hepatitis C, is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


